Citation Nr: 0527149	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  98-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left hemiparesis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.



This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
This case was previously before the Board in November 2004, 
when the Board determined that new and material evidence had 
been submitted, reopened the veteran's claim, and remanded 
the claim to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., for additional development and to 
schedule a VA examination.  

Unfortunately, for the reasons discussed below, the Board 
finds that remand is again required.  This appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

For good cause shown, the veteran's claim has been advanced 
on the docket.  See 38 U.S.C. § 7107(a); 38 C.F.R. § 
20.900(c) (2003).

REMAND

The Board finds that a remand is required to comply with the 
duty to assist and because the examination report is 
inadequate.  See 38 C.F.R. § 3.159(c)(4); see also Stegall v. 
West, 11 Vet. App. 268 (1998) (Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with).

The veteran's service medical records indicate that he was 
treated in November 1943 for a lacerated wound in the middle 
parietal area of the head.  After receiving routine medical 
treatment for two days, he returned to duty .  The remained 
of his service medical records and his discharge examination 
were negative for any neurological abnormality.  In July 1951 
he was hospitalized for progressive left-sided weakness.  He 
provided a history at that time of striking his left knee at 
work, and experiencing a left knee weakness one month later, 
progressing to left ankle weakness after four to five months, 
then left hand weakness after six months.  Following a 
neurological work-up, the only diagnosis provided was 
neurological disease of undetermined etiology.  A hospital 
report from 1982 revealed a CAT (computed axial tomography) 
scan showing a calcified density in the right thalamus, left 
frontal region.

An entry from 1996 noted the 45-year history of left 
hemiparesis and noted that prior workup revealed a calcified 
area of the right thalamus, possibly an old hematoma.  The 
examiner noted the veteran had a history of trauma, "but 
onset of symptoms [was] 5 years [after] trauma."  The 
examiner noted that an MRI and examination noted marked 
cortical atrophy and increased signal in the right thalamus, 
most likely an old hematoma.  The examiner stated the 
findings were consistent with old trauma, but that it was not 
consistent with a history of symptoms onset of 5 years after 
trauma and progressive course of symptoms.  Impression was 
unclear etiology of the veteran's symptoms.  The examiner 
stated that the veteran had episode of head trauma and 5 
years later developed left hemiparesis.  "Unclear if there 
could be any relationship.  Perhaps [the veteran] developed 
abnormal blood vessels from trauma (unlikely) which later 
ruptured spontaneously.  Perhaps [he] had an [arteriovenous 
malformation] which ruptured.  None of these should have 
caused progressive weakness."

In the November 2004 remand, the Board ordered that a VA 
neurological examination be conducted to determine the 
etiology of the veteran's left hemiparesis.  The examination 
was to include a review of the veteran's claims file.  
Although the examination was conducted, the examiner's 
statements call into question whether the veteran's claims 
file was actually reviewed.  

Specifically, the examiner noted the veteran was a very poor 
historian, but indicated that he reported waking up with left 
sided weakness suddenly in 1951, and that he had a CAT scan 
of the brain in the Bronx which showed "something bad."  
The examiner stated, "I have reviewed his claims folder and 
it does not give a history of this event and it does not give 
the results of the computed axial tomogram scan that the 
patient is speaking of."  As noted above, however, the 
claims folder contains a July to August 1951 hospital report 
and transfer summary from the Bronx VA Medical Center, which 
details the onset of his left-sided weakness at that time, as 
well as the findings of multiple objective tests.  A hospital 
report from April 1982 also provided the prior history.  

The examiner qualified her opinion due to the lack of the CAT 
scan report and due to the limited history provided to her by 
the veteran.  As the claims folder clearly contains pertinent 
information on this matter that was obviously not reviewed by 
the examiner, the Board finds that a remand for a medical 
opinion is necessary.  Although not requested in the prior 
remand, the Board at this time is requesting the claims file 
be reviewed by a specialist in neurology, due to the 
apparently complex nature of the etiology of his disorder.  
The veteran need not be reexamined unless deemed necessary by 
the physician.

As a final matter, the Board notes that this will be the 
third time a VA medical opinion is being requested, primarily 
because the examiners clearly did not review the evidence in 
the claims file.  On remand, the RO must ensure the opinion 
obtained as a result of this remand is responsive to the 
remand order and reflects that the claims file was, in fact, 
reviewed.  
 
This appeal is remanded for the following action:

1.  The RO should forward the claims file 
and a copy of this remand to a VA 
specialist in neurology for an opinion as 
to the etiology of the veteran's left 
hemiparesis.  The physician is asked to 
review the entire claims file, with 
specific reference to service medical 
records, 1951 hospital reports, 1982 
hospital reports, and 1996 treatment 
reports.  

Following a review of the claims file, 
the physician must express an opinion as 
to whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability) that the veteran's 
left hemiparesis is causally related to 
his active service, to specifically 
include the head laceration injury noted 
in service.  The physician is also asked 
to provide the rationale for his/her 
opinion.  If the physician cannot provide 
the requested opinion without resorting 
to speculation, it should be so stated.  
If the physician determines that an 
examination is necessary to render the 
opinion, one should be authorized.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand.  If not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 
 
 
 

